                                                             JS-6
 1
 2
 3
 4
 5
 6
 7
 8                     UNITED STATES DISTRICT COURT
 9                   CENTRAL DISTRICT OF CALIFORNIA
10
11   MARIA VILLEGAS,                ) Case No. CV 16-9306-SP
                                    )
12                       Plaintiff, )
                                    ) JUDGMENT
13                 v.               )
                                    )
14    NANCY A. BERRYHILL,           )
      Acting Commissioner of Social )
15    Security Administration,      )
                                    )
16                       Defendant. )
     _____________________________ )
17
18        Pursuant to the Memorandum Opinion and Order filed contemporaneously
19 with the filing of this Judgment,
20       IT IS HEREBY ADJUDGED that the decision of the Commissioner of the
21 Social Security Administration is AFFIRMED and this action is dismissed with
22 prejudice.
23
24 Dated: March 20, 2019
25
                                        SHERI PYM
26                                      United States Magistrate Judge
27
28
